Citation Nr: 0819949	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diplopia secondary to a 
service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  As 
support for his claim, the veteran testified at a 
Travel Board hearing before the undersigned judge in December 
2007.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

The veteran contends he has diplopia (i.e., double vision) 
from medications taken to treat his service-connected major 
depressive disorder.  He believes that, once he began taking 
these psychotropic medications in 2004 after being 
hospitalized, he developed diplopia.  He does not contend 
that his diplopia was directly incurred during his military 
service, and there is no evidence in the claims file 
suggesting it was.  Rather, his claim is predicated entirely 
on the notion of secondary service connection - that is to 
say, that the medications taken to treat his 
service-connected major depressive either caused or 
aggravated his diplopia.  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Diplopia is a type of refractive error and, therefore, 
generally is not service connectable as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  See VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996) Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).



The veteran consulted two doctors, A.W. and S.O., during late 
2004 and early 2005 to explore whether the medications taken 
for treatment of his service-connected major depressive 
disorder had anything to do with his diplopia.  He had 
extensive clinical testing and workup to assist in making 
this determination, including a neurologic examination and 
magnetic resonance imaging (MRI) of his brain, on referral by 
S.K., a board certified radiologist, and an electromyography 
(EMG) by D.S.  The February 2005 MRI of the veteran's brain 
was within normal limits for his age; the other diagnostic 
testing and evaluation was also negative, and none of these 
doctors determined there was any relationship between the 
medications taken for the major depressive disorder and the 
veteran's diplopia - in particular, his left lateral rectus 
palsy.

The veteran also had a VA compensation examination for 
another medical opinion concerning this possible 
relationship.  And while the VA physician that examined him 
in June 2005 initially indicated that the left lateral rectus 
palsy "may be" secondary to the medication for the major 
depressive disorder, this doctor ultimately concluded in a 
July 2005 addendum (after considering the results of a 
referral neurologic ophthalmology evaluation) that the 
divergence insufficiency causing the diplopia - greater at a 
distance than near - is not due to any known cause other 
than old age and is a benign condition correctable with 
glasses.  This VA examiner added that depression therapy has 
not caused the veteran's eye condition, and that he was to 
follow up if glasses were inadequate to treat his diplopia.

So this medical evidence, from both VA and private doctors, 
rather definitively indicates the medications taken for 
treatment of the veteran's service-connected major depressive 
disorder did not cause his diplopia.  But there still needs 
to be some medical indication of whether the medications 
taken for treatment of the service-connected major depressive 
disorder have aggravated the diplopia since that, too, is an 
alternative basis for establishing entitlement to secondary 
service connection - but, as mentioned, only provided there 
is evidence of resulting additional disability from 
superimposed disease or injury.  So a supplemental opinion is 
needed concerning this to decide the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Also keep in mind that chronic (meaning permanent, as opposed 
to only temporary) aggravation is required.  That is to say, 
there must be "a lasting worsening of the condition."  Cf. 
Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Further development of this case is also required because the 
veteran has not received sufficient notice under the Veterans 
Claims Assistance Act (VCAA).  The letters the RO have sent 
him thus far failed to discuss secondary service connection 
for diplopia on the premise that it is proximately due to, 
the result of, or chronically aggravated by the medications 
taken to treat his major depressive disorder.  38 C.F.R. 
§ 3.310 (2007).  Therefore, a remand is required for the RO 
(AMC) to issue another VCAA letter that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter notifying him and his 
representative of the type of evidence 
required to substantiate the claim for 
secondary service connection for diplopia 
on the premise that it is proximately due 
to, the result of, or chronically 
aggravated by his major depressive 
disorder.  See 38 C.F.R. § 3.310 (2007).

2.  If possible, have the VA physician 
that examined the veteran in June 2005, 
who subsequently submitted the addendum in 
July 2005, provide an additional opinion 
concerning whether the medications taken 
for treatment of the service-connected 
major depressive disorder have chronically 
(i.e., permanently) aggravated the 
diplopia.  [Note:  the July 2005 addendum 
opinion only specifies that the major 
depressive disorder medications did not 
cause the diplopia, so there still needs 
to be some indication of whether there has 
been aggravation, which also is a viable, 
alternative, basis for establishing 
entitlement to secondary service 
connection.]  The VA examiner should also 
keep in mind that the veteran must have 
additional resulting disability from this 
aggravation, even if it has occurred.

If, for whatever reason, it is not 
possible to have this same VA compensation 
examiner comment further, then have 
another equally qualified doctor make this 
additional determination, which may 
require having the veteran reexamined.  
But this is left to the RO's (AMC's) 
discretion.

In any event, have the examiner review 
this remand and the other evidence in the 
claims file for the pertinent medical and 
other history.

3.  Then readjudicate the claim for 
diplopia in light of any additional 
evidence received since the June 2006 
supplemental statement of the case (SSOC).  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

